Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on January 15, 2014.  Claims 1-20 are pending.

Drawings
Figures 1, 2, and 3 are objected to because there is insufficient labeling of the diagrams to make the drawings illustrative of the invention.  Each diagram should contain reference numerals for description within the specification, and also some label to make the diagram helpful to the reader.  
The following is a quotation from 37 CFR 1.84 (o) 
Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.

The Examiner requires additional suitable descriptive legends for understanding of the drawing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure 
Support for this rejection is further shown in MPEP 608.02(b) examiner note 1.  

In bracket 1, insert the reason for the objection, for example “the drawings do not show every feature of the invention specified in the claims-- or --the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels”.

The Examiner requires additional text labeling to make the drawings illustrative of the invention.

Claim Objections
Claims 2-8 are objected to because of the following informalities: 
Claims 2-8 recite the preamble “Method for verifying according to claim”.  This should preferably be referred to as “The method for verifying according to claim”.   
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the trajectory of the aircraft”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 later recites “a trajectory” and “at least one trajectory” and “the calculated trajectory”.  
Claim 1 recites the limitation “three-dimensional obstacles” twice.  It is unclear, and therefore indefinite, if these are the same obstacles.
Claim 1 recites the limitation “each attainability state”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 previously introduced “an attainment state”.  As only one attainment state is introduced, “each attainability state” has no antecedent basis.
Claims 2-8 are rejected for incorporation of the errors of the base claim by dependency. 
Claim 2 recites the limitation “the step of associating a state at the endpoint”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 2 is dependent on claim 1, which introduced “association of an attainability state to the endpoint”.   
Claim 5 recites the limitation “a trajectory of the aircraft”.  Claim 5 is dependent on claim 1, which introduced “a trajectory” and “at least one trajectory” and “the calculated trajectory”.  It is unclear, and therefore indefinite, if this is the same trajectory.
Claim 5 recites the limitation “a lateral profile” twice.  It is unclear, and therefore indefinite, if these are the same profile.
Claim 5 recites the limitation “a vertical profile” twice.  It is unclear, and therefore indefinite, if these are the same profile.
Claim 6 recites the limitation “the iterative implementation”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “a trajectory of the aircraft”.  Claim 5 is dependent on claim 1, which introduced “a trajectory” and “at least one trajectory” and “the calculated trajectory”.  It is unclear, and therefore indefinite, if this is the same trajectory.
Claim 7 recites the limitation “this profile”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 7 includes “a lateral profile” and “a vertical profile”.
Claim 8 recites the limitation “the border”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 includes the limitation “the boundary”, but no “border”.  
Claim 8 recites the limitations “an unclosed line” and “the border is closed”.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “unclosed” in claim 8 is used by the claim to mean “finished” or somehow reaching the ground, while the accepted meaning is not understood to be definite in this context.  The term is indefinite because the specification does not clearly redefine the term.
Claim 9 recites the limitation “the iterative implementation”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the trajectory of the aircraft”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 later recites “a trajectory” and “at least one trajectory”.  
Claim 10 recites the limitation “the iterative implementation”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the trajectory of the aircraft”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 later recites “a trajectory” and “at least one trajectory”.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  As addressing a computer program product, these are considered Beauregard claims, named after In re Beauregard, 53 F.3d 1538 (Fed.Cir. 1995).  
As to claim 9, a claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. Such claims fail the first step and should be rejected under 35 U.S.C. 101, for at least this reason. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For example, machine readable media can encompass non-statutory transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the broadest reasonable interpretation of machine readable media in light of the specification as it would be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Manual of Patent Examining Procedure Section 2106. 

A claim drawn to such a computer program product that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim.  Subject Matter of Eligibility of Computer Readable Media, 1351 Official Gazette of the Patent Office 212 (Feb. 23, 2010).
See also CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366 (Fed.Cir. 2011) and Digital Vending Services Intl. v. University of Phoenix Inc., 672 F.3d 1270 (Fed.Cir. 2012).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-10 are directed to the abstract idea of determining attainable endpoints of an aircraft flight, as explained in detail below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.  The claims recite the judicial exception of a mental process.  This judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 Revised Patent Subject Matter Eligibility Guidance for more details of the analysis.
Step 1

According to the first part of the analysis, in the instant case, claims 1-8 are directed to a method, claim 9 is directed to a computer program product, and claim 10 to a system.  These are a “process” or “machine”.  Thus, each of these claims falls within one of the four statutory categories.

Step 2A, Prong 1

Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

Claim 1 recites: 
Method for verifying the ability of an aircraft to attain an endpoint from a starting point; the method comprising the following steps: 
- supplying an external evolution context of the aircraft comprising external constraints of the aircraft susceptible to impact the trajectory of the aircraft between the starting point and the endpoint, the external constraints including three-dimensional obstacles; 
- providing an internal evolution context of the aircraft comprising internal constraints of the aircraft susceptible to impact the trajectory of the aircraft between the starting point and the endpoint; 
- calculating a trajectory of the aircraft between the starting point and the endpoint as a function of the external evolution context and the internal evolution context of the aircraft and according to a predetermined strategy for circumventing three-dimensional obstacles; 
- when there is at least one trajectory between the starting point and the endpoint, estimating from the calculated trajectory, a surplus of energy of the aircraft at the endpoint; 
- association of an attainability state to the endpoint, each attainability state being chosen between an attainable state or a non-attainable state, the attainable state being chosen when there is at least one trajectory between the starting point and the endpoint, and the non-attainable state being chosen in the opposite case.

The basic elements of claim 1 are supplying external data, providing internal data, calculating a trajectory, estimating surplus energy, and associating the endpoint as either attainable or non-attainable, as claimed.  These steps describe the concept of analyzing a flight endpoint, which corresponds to concepts identified as abstract ideas by the courts in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 112 U.S.P.Q.2d 1750 (Fed. Cir. 2014), Affinity Labs of Texas, LLC v. Amazon.com, 838 F.3d 1266, 120 U.S.P.Q.2d 1210 (Fed. Cir. 2016) or Affinity Labs of Texas, LLC v. DirectTV, LLC, 838 F.3d 1253, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016).  The concept described in claim 1 is not meaningfully different than those concepts found by the courts to be abstract ideas.  As such, the description in claim 1 of analyzing a flight endpoint is an abstract idea.  
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites no computer or processor or hardware or navigation computer or FMS computer for performing the method.    
In the Specification, the “aircraft” is merely defined as “any device flying at least in the Earth’s atmosphere” [Page 5, Lines 11-13].  All of the claimed elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
Save for the recitation of generic computer components, these steps appear to be practically implementable in the human mind and are understood to be a recitation of a mental process. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1630, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas-the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v, Benson, 409 U.S. 63, 175 USPQ 673 (1972)). "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Bev. Group v, SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPG2d 1681, 1702 (Fed. Cir. 2015)
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  
Dependent claims 2-8 define additional details on the processing of the data.   
This adds additional detail to the abstract idea but does not improve functioning of a computer or any other technology.  No additional hardware is added. 
Accordingly, claims 1-8 are not drawn to eligible subject matter as they are directed to recite the same abstract idea without significantly more.
Claim 9 is comparable to claim 1 with the same elements recited as a computer program product claim.  Claim 9 introduces only “computer equipment” to perform the software instructions.  “Computer equipment” is considered conventional computer implementation of the software.
Claim 9 is rejected under 35 U.S.C. 101 under the same reasoning as the rejection of claim 1.
Claim 10 is comparable to claim 1 with the same elements recited as a system claim.  

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the judicial exception into a practical application of the judicial exception.
Claim 1 recites limitations for supplying external data, providing internal data, calculating a trajectory, estimating surplus energy, and associating the endpoint as either attainable or non-attainable, as claimed.  Claim 1 does not include additional elements that are sufficient to amount to integration of the judicial exception into a practical application because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of an “aircraft”.  The “aircraft” does not perform the method of the claim.      
In the Specification, the “aircraft” is merely defined as “any device flying at least in the Earth’s atmosphere” [Page 5, Lines 11-13].  All of the claimed elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
The data is not utilized by the vehicle or incorporated into operation of an aircraft or an aircraft control system.
Claims 2-10 do not recite additional elements to incorporate the judicial exception into a practical application beyond those addressed above.

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis.
As discussed above, the claims do not recite significantly more than the judicial exception.  The recitation of an “aircraft” and a “computer program product” are understood to be generic computer equipment. 
There are no improvements to the functioning of a computer, improvements to other technology, use of a particular machine, transformation of a particular article to a different state or thing, non-conventional arrangement of computer components, or other meaningful limitations beyond linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spinelli et al., U.S. Patent 9,520,066 B2 (2016).
As to claim 1, Spinelli et al. discloses a method for verifying the ability of an aircraft to attain an endpoint from a starting point; the method comprising the following steps: 
- supplying an external evolution context of the aircraft comprising external constraints of the aircraft susceptible to impact the trajectory of the aircraft between the starting point and the endpoint, the external constraints including three-dimensional obstacles (Column 4, Lines 17-26, Column 4, Lines 52-64); 
- providing an internal evolution context of the aircraft comprising internal constraints of the aircraft susceptible to impact the trajectory of the aircraft between the starting point and the endpoint (Column 5, Lines 15-61); 
- calculating a trajectory of the aircraft between the starting point and the endpoint as a function of the external evolution context and the internal evolution context of the aircraft and according to a predetermined strategy for circumventing three-dimensional obstacles (Column 5, Lines 15-61); 
- when there is at least one trajectory between the starting point and the endpoint, estimating from the calculated trajectory, a surplus of energy of the aircraft at the endpoint (Column 10, Lines 17-25); 
- association of an attainability state to the endpoint, each attainability state being chosen between an attainable state or a non-attainable state, the attainable state being chosen when there is at least one trajectory between the starting point and the endpoint, and the non-attainable state being chosen in the opposite case (Column 10, Lines 10-25, Column 13, Lines 16-45, Figure 10A, Figure 4).
As to claim 2, Spinelli et al. discloses the method for verifying according to claim 1, and further discloses wherein the step of associating a state at the endpoint is implemented furthermore as a function of a required energy margin at the endpoint (Column 10, Lines 10-25, Column 13, Lines 16-45).
As to claim 3, Spinelli et al. discloses the method for verifying according to claim 1, and further discloses wherein the external constraints further include the external weather conditions and the relief of the terrain between the starting point and the endpoint (Figure 1, weather data 110, terrain 106, Column 4, Lines 27-39, Column 4, Lines 17-26).
As to claim 4, Spinelli et al. discloses the method for verifying according to claim 1, and further discloses wherein the internal constraints of the aircraft are defined by the operating state of different components of the aircraft (Column 5, Lines 15-36).
As to claim 5, Spinelli et al. discloses the method for verifying according to claim 1, and further discloses wherein the predetermined strategy for circumventing three-dimensional obstacles comprises a plurality of rules defining a vertical profile of the aircraft related to a lateral profile (Figure 2A, Figure 2B); and 
wherein the step of calculating a trajectory of the aircraft between the starting point and the endpoint comprises the following substeps: 
- calculation of a lateral profile of the aircraft according to the external evolution context and the internal evolution context of the aircraft (Figure 2A); 
- calculation of a vertical profile of the aircraft according to the external evolution context and the internal evolution context of the aircraft and applying the predetermined strategy for circumventing three-dimensional obstacles to the lateral profile of the aircraft (Figure 2B).
As to claim 6, Spinelli et al. discloses the method for determining an area on the ground attainable by an aircraft from a starting point comprising the iterative implementation of the method for verifying according to claim 1 for said starting point and for a ground endpoint, and further discloses wherein a different endpoint is chosen for each new iteration of said method for verifying (Figure 4).
As to claim 7, Spinelli et al. discloses the method for determining according to claim 6, and further discloses wherein the predetermined strategy for circumventing three-dimensional obstacles comprises a plurality of rules defining a vertical profile of the aircraft related to a lateral profile; the method for determining comprising the following steps: 
A) propagation of the aircraft from the starting point comprising the following substeps: 
- formation of a plurality of radii around the starting point of the aircraft (Figure 8, Column 11, Lines 20-42); 
- for each radius, identification of a ground endpoint having the non-attainable state, the non-attainable state of said point of contact being determined by implementing the method for verifying, wherein the predetermined strategy for circumventing three-dimensional obstacles comprises a plurality of rules defining a vertical profile of the aircraft related to a lateral profile (Figure 8, Column 11, Lines 32-64); and 
wherein the step of calculating a trajectory of the aircraft between the starting point and the endpoint comprises the following substeps: 
- calculation of a lateral profile of the aircraft according to the external evolution context and the internal evolution context of the aircraft (Figure 2A); 
- calculation of a vertical profile of the aircraft according to the external evolution context and the internal evolution context of the aircraft and applying the predetermined strategy for circumventing three-dimensional obstacles to the lateral profile of the aircraft (Figure 2B); 
wherein the lateral profile of the aircraft being calculated as a part of said radius (Figure 2A, Column 11, Lines 20-64); 
- for each endpoint having the non-attainable state, analysis of the vertical profile and identification of a point of contact with the ground of this profile (Figure 8, Column 11, Lines 20-64);  
B) determining a boundary formed by one and several lines passing through all the points of contact (Figure 8); 
C) delimitation of the area attainable by the boundary (Figure 8).
As to claim 8, Spinelli et al. discloses the method for determining according to claim 7, and further discloses wherein when in step B) at least one line forming the boundary has an unclosed line, step A) is again implemented for one of the ends of the unclosed line considered as the starting point during this implementation, step B) then being implemented again until the, or each, line forming the border is closed (Figure 8, Column 11, Lines 20-64).
As to claim 9, Spinelli et al. discloses a computer program product comprising software instructions which, when implemented by computer equipment, implement a method for determining an area on the ground attainable by an aircraft from a starting point comprising the iterative implementation of a method for verifying for said starting point and for a ground endpoint, wherein a different endpoint is chosen for each new iteration of said method for verifying; said method for verifying comprising the following steps: 
- supplying an external evolution context of the aircraft comprising external constraints of the aircraft susceptible to impact the trajectory of the aircraft between the starting point and the endpoint, the external constraints including three-dimensional obstacles (Column 4, Lines 17-26, Column 4, Lines 52-64); 
- providing an internal evolution context of the aircraft comprising internal constraints of the aircraft susceptible to impact the trajectory of the aircraft between the starting point and the endpoint (Column 5, Lines 15-61); 
- calculating a trajectory of the aircraft between the starting point and the endpoint as a function of the external evolution context and the internal evolution context of the aircraft and according to a predetermined strategy for circumventing three-dimensional obstacles (Column 5, Lines 15-61); 
- when there is at least one trajectory between the starting point and the endpoint, estimating from the calculated trajectory, a surplus of energy of the aircraft at the endpoint (Column 10, Lines 17-25); 
- association of an attainability state to the endpoint, each attainability state being chosen between an attainable state or a non-attainable state, the attainable state being chosen when there is at least one trajectory between the starting point and the endpoint, and the non-attainable state being chosen in the opposite case (Column 10, Lines 10-25, Column 13, Lines 16-45, Figure 10A, Figure 4).
As to claim 10, Spinelli et al. discloses an aircraft capacity analysis system comprising means designed to determine an area on the ground attainable by an aircraft from a starting point comprising the iterative implementation of a method for verifying for said starting point and for a ground endpoint, wherein a different endpoint is chosen for each new iteration of said method for verifying; said method for verifying comprising the following steps: 
- supplying an external evolution context of the aircraft comprising external constraints of the aircraft susceptible to impact the trajectory of the aircraft between the starting point and the endpoint, the external constraints including three-dimensional obstacles (Column 4, Lines 17-26, Column 4, Lines 52-64); 
- providing an internal evolution context of the aircraft comprising internal constraints of the aircraft susceptible to impact the trajectory of the aircraft between the starting point and the endpoint (Column 5, Lines 15-61); 
- calculating a trajectory of the aircraft between the starting point and the endpoint as a function of the external evolution context and the internal evolution context of the aircraft and according to a predetermined strategy for circumventing three-dimensional obstacles (Column 5, Lines 15-61); 
- when there is at least one trajectory between the starting point and the endpoint, estimating from the calculated trajectory, a surplus of energy of the aircraft at the endpoint (Column 10, Lines 17-25); 
- association of an attainability state to the endpoint, each attainability state being chosen between an attainable state or a non-attainable state, the attainable state being chosen when there is at least one trajectory between the starting point and the endpoint, and the non-attainable state being chosen in the opposite case (Column 10, Lines 10-25, Column 13, Lines 16-45, Figure 10A, Figure 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3663